 



EXHIBIT 10.12
SILVERGRAPH INTERNATIONAL, INC.
2006 STOCK OPTION PLAN
§1. Background And Purpose
     The purpose of this Plan is to promote the interest of Silvergraph through
grants to Key Employees and Directors of Options to purchase Stock in order
(1) to attract Key Employees and Directors, (2) to provide an additional
incentive to each Key Employee and Director to work to increase the value of
Stock, and (3) to provide each Key Employee and Director with a stake in the
future of Silvergraph which corresponds to the stake of each of Silvergraph’s
stockholders.
§2. Definitions
     Each term set forth in this §2 shall have the meaning set forth opposite
such term for purposes of this Plan and, for purposes of such definitions, the
singular shall include the plural and the plural shall include the singular.

  2.1.   Board — means the board of directors of Silvergraph.     2.2.   Change
in Control — means (1) the individuals who, as of the date this Plan is
effective, constitute the Board cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date this Plan is effective whose election or
nomination for election by Silvergraph’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Board shall be
considered as though such individual were a member of the Board as of the date
this Plan is effective, or (2) the acquisition, directly or indirectly, of legal
or beneficial ownership of or the power to vote more than 25% of the outstanding
Stock by any person or by two or more persons acting together, except an
acquisition from Silvergraph or by Silvergraph, Silvergraph’s management or a
Silvergraph sponsored employee benefit plan, where (3) the term “person” means a
natural person, corporation, partnership, joint venture, trust, government or
instrumentality of a government, and (4) customary agreements with or between
underwriters and selling group members with respect to a bona fide public
offering of Stock shall be disregarded for purposes of this definition.     2.3.
  Code — means the Internal Revenue Code of 1986, as amended.     2.4.  
Committee — means the committee appointed by the Board to administer this Plan
which at all times shall consist of two or more members of the Board. Each
member of the Committee shall be a “Non-employee Director,” as defined under
Rule 16b-3.     2.5.   Director — means any member of the Board who is not an
employee of Silvergraph or a Subsidiary or any affiliate of Silvergraph and who
is designated in writing by the Board as eligible to receive an Option under
this Plan.     2.6.   Exchange Act — means the Securities Exchange Act of 1934,
as amended.

1



--------------------------------------------------------------------------------



 



  2.7.   Fair Market Value — means (1) the closing price on any date for a share
of Stock as reported by The Wall Street Journal under the New York Stock
Exchange Composite Transactions quotation system (or under any successor
quotation system) or, if Stock is not traded on the New York Stock Exchange,
under the quotation system under which such closing price is reported or, if The
Wall Street Journal no longer reports such closing price, such closing price as
reported by a newspaper or trade journal selected by the Committee or, if no
such closing price is available on such date, (2) such closing price as so
reported or so quoted in accordance with subsection (l) above for the
immediately preceding business day, or, if no newspaper or trade journal reports
such closing price or if no such price quotation is available, or (3) the price
which the Committee, acting in good faith determines through any reasonable
valuation method that a share of Stock might change hands between a willing
buyer and a willing seller, neither being under any compulsion to buy or to sell
and both having reasonable knowledge of the relevant facts.     2.8.   Insider —
means any individual who is subject to §16(a) of the Exchange Act.     2.9.  
ISO — means an option granted under this Plan to purchase Stock which is
intended to satisfy the requirements of §422 of the Code.     2.10.   Key
Employee — means a full time employee of Silvergraph or any Subsidiary or any
affiliate of Silvergraph designated by the Committee who, in the judgment of the
Committee, acting in its absolute discretion, is key, directly or indirectly, to
the success of Silvergraph.     2.11.   NQO— means an option granted under this
Plan to purchase Stock which is intended to fail to satisfy the requirements of
§422 of the Code.     2.12.   Option — means an ISO or a NQO.     2.13.   Option
Certificate — means the written certificate which sets forth the terms of an
Option granted to a Key Employee or Director under §7 of this Plan.     2.14.  
Option Price — means the price which shall be paid to purchase one share of
Stock upon the exercise of an option granted under this Plan.     2.15.   Parent
Corporation — means any corporation which is a parent of Silvergraph within the
meaning of §424(e) of the Code.     2.16.   Plan — means this Silvergraph
International, Inc. 2006 Stock Option Plan, as amended from time to time.    
2.17.   Rule 16b-3 — means Rule 16b-3 as promulgated pursuant to §16(b) of the
Exchange Act or any successor to such rule.     2.18.   Stock — means $.001 par
value common stock of Silvergraph.

2



--------------------------------------------------------------------------------



 



  2.19.   Subsidiary — means a corporation which is a subsidiary corporation
(within the meaning of §424(f) of the Code) of Silvergraph.     2.20.  
Surrendered Shares — means the shares of Stock described in §11 which (in lieu
of being purchased) are surrendered for cash or Stock, or for a combination of
cash and Stock, in accordance with §11.     2.21.   Ten Percent Shareholder —
means a person who owns (after taking into account the attribution rules of
§424(d) of the Code) more than ten percent of the total combined voting power of
all classes of stock of either Silvergraph, a Subsidiary or a Parent
Corporation.     2.22.   Silvergraph — means Silvergraph International, Inc., a
Nevada corporation, and any successor to such corporation.

§3. Shares Reserved Under Plan
     There shall be one million (1,000,000) shares of Stock reserved for use
under this Plan. All such shares of Stock shall be reserved to the extent that
Silvergraph deems appropriate from authorized but unissued shares of Stock and
from shares of Stock which have been reacquired by Silvergraph. Furthermore, any
shares of Stock subject to an Option which remain unissued after the
cancellation, expiration or exchange of such Option thereafter shall again
become available for use under this Plan, but any Surrendered Shares which
remain unissued after the surrender of an Option under §11 and any shares of
Stock used to satisfy the Option Price or a withholding obligation under §17.3
shall not again become available for use under this Plan.
§4. Effective Date
     The effective date of this Plan shall be June 26, 2006, provided the Board
has adopted the Plan as of such date and provided the shareholders of
Silvergraph (acting at a duly called meeting of such shareholders) approve such
adoption within twelve (12) months of such effective date and such approval
satisfies the requirements for shareholder approval under Rule 16b-3. If any
Options are granted under this Plan before the date of such shareholder
approval, such Options automatically shall be granted subject to such approval.
§5. Committee
     This Plan shall be administered by the Committee. The Board may from time
to time remove members from, or add members to, the Committee. Vacancies on the
Committee shall be filled by the Board. The Committee shall select one of its
members as Chairman and shall hold meetings at such times and places as it shall
determine. The Committee acting in its absolute discretion shall exercise such
powers and take such action as expressly called for under this Plan and,
further, the Committee shall have the power to interpret this Plan and (subject
to §14, §15 and §16 of this Plan and, if applicable, Rule 16b-3) to take such
other action in the administration and operation of this Plan as the Committee
deems equitable under the circumstances, which action shall be binding on
Silvergraph, on each affected Key Employee, on each affected Director and on
each other person directly or indirectly affected by such action.

3



--------------------------------------------------------------------------------



 



§6. Eligibility
     Eligibility for the grant of NQOs shall be limited to Key Employees and
Directors. Eligibility for the grant of ISOs shall be limited to Key Employees
who are employed by Silvergraph or a Parent Corporation or a Subsidiary.
§7. Options

  7.1.   Committee Action. The Committee acting in its absolute discretion shall
have the right to grant Options to Key Employees and Directors under this Plan
from time to time to purchase shares of Stock and, further, shall have the right
to grant new Options in exchange for outstanding Options which have a higher or
lower Option Price; provided, however, that no grants of ISOs shall be made to
Key Employees who are not employed by Silvergraph or a Parent Corporation or a
Subsidiary. Each grant of an Option to a Key Employee or Director shall be
evidenced by an Option Certificate, and each Option Certificate shall set forth
whether the Option is an ISO or a NQO and shall set forth such other terms and
conditions of such grant as the Committee acting in its absolute discretion
deems consistent with the terms of this Plan; however, if the Committee grants
an ISO and a NQO to a Key Employee on the same date, the right of the Key
Employee to exercise or surrender one such Option shall not be conditioned on
his or her failure to exercise or surrender the other such Option.     7.2.  
$100,000 Limit. To the extent that the aggregate Fair Market Value of Stock
(determined as of the date the ISO is granted) with respect to which ISOs first
become exercisable in any calendar year exceeds $100,000, such Options shall be
treated as NQOs. The Fair Market Value of Stock subject to any other option
(determined as the date such option was granted) which (1) satisfies the
requirements of §422 of the Code and (2) is granted to a Key Employee under a
plan maintained by Silvergraph, a Subsidiary or a Parent Corporation shall be
treated (for purposes of this $100,000 limitation) as if granted under this
Plan. The Committee shall interpret and administer the limitation set forth in
this §7.2 in accordance with §422(d) of the Code.

§8. Option Price
     The Option Price for each share of Stock subject to an ISO which is granted
to a Key Employee shall be no less than the Fair Market Value of a share of
Stock on the date the ISO is granted; provided, however, if the Option is an ISO
granted to a Key Employee who is a Ten Percent Shareholder, the Option Price for
each share of Stock subject to such ISO shall be no less than 110% of the Fair
Market Value of a share of Stock on the date such ISO is granted. The Option
Price for each share of Stock subject to an NQO which is granted to a Key
Employee or Director may (in the absolute discretion of the Committee) be more
or less than or equal to the Fair Market Value of a share of Stock on the date
the NQO is granted; however, that in no event shall the Option Price be less
than adequate consideration as determined by the Committee. The Option Price
shall be payable in full upon the exercise of any Option, and at the discretion
of the Committee, an Option Certificate can provide for the payment of the
Option Price either in cash,

4



--------------------------------------------------------------------------------



 



by check or in Stock acceptable to the Committee, or in any combination of cash,
check and Stock acceptable to the Committee. Any payment made in Stock shall be
treated as equal to the Fair Market Value of such Stock on the date the properly
endorsed certificate for such Stock is delivered to the Committee or its
delegate. Any payment made in Stock shall be made either by tendering shares of
Stock held by the Key Employee or Director or, to the extent allowed by the
Committee, in its sole discretion, by having Silvergraph withhold Stock (that
otherwise would be transferred to the Key Employee or Director upon the exercise
of such Option).
§9. Exercise Period
     Each Option granted under this Plan to a Key Employee or Director shall be
exercisable in whole or in part at such time or times as set forth in the
related Option Certificate, but no Option Certificate shall make an Option
granted to a Key Employee or Director exercisable after the earlier of (1) the
date such Option is exercised in full; (2) the date which is the fifth
anniversary of the date the Option is granted, if the Option is an ISO and the
Key Employee is a Ten Percent Shareholder on the date the Option is granted, or
(3) the date which is the tenth anniversary of the date the Option is granted,
if the Option is (a) an NQO or (b) an ISO which is granted to a Key Employee who
is not a Ten Percent Shareholder on the date the Option is granted. An Option
Certificate may provide for the exercise of an Option after the employment of a
Key Employee has terminated for any reason whatsoever, including death or
disability. Also, an Option Certificate may provide for the exercise of an
Option after a Director has ceased to serve as such (or has ceased to serve in
the same capacity on the Board as when the Option was granted) for any reason
whatsoever, including death or disability.
§10. Nontransferability
     Neither an Option granted under this Plan nor any related surrender rights
under §11 shall be transferable by a Key Employee or Director other than by will
or by the laws of descent and distribution, and any such Option and any such
surrender rights shall be exercisable during the lifetime of a Key Employee or
Director only by such Key Employee or Director. The person or persons to whom an
Option or any related surrender rights is transferred by will or by the laws of
descent and distribution thereafter shall be treated as the Key Employee or
Director under this Plan.
§11. Surrender Of Options

  11.1.   General Rule. The Committee acting in its absolute discretion may
incorporate a provision in an Option Certificate to allow a Key Employee or
Director to surrender his or her Option in whole or in part in lieu of the
exercise in whole or in part of that Option on any date that (1) the Fair Market
Value of the Stock subject to such Option exceeds the Option Price for such
Stock, and (2) the Option to purchase such Stock is otherwise exercisable.    
11.2.   Procedure. The surrender of an Option in whole or in part shall be
effected by the delivery of the Option Certificate to the Committee (or to its
delegate) together with a statement signed by the Key Employee or Director which
specifies the number of shares of Stock as to which the Key Employee or Director
surrenders

5



--------------------------------------------------------------------------------



 



      his or her Option and (at the Key Employee’s or Director’s option) how he
or she desires payment be made for such Surrendered Shares.     11.3.   Payment.
A Key Employee or Director in exchange for his or her Surrendered Shares shall
(to the extent consistent with the exemption under Rule 16b-3, if applicable)
receive a payment in cash or in Stock, or in a combination of cash and Stock,
equal in amount on the date such surrender is effected to the excess of the Fair
Market Value of the Surrendered Shares on such date over the Option Price for
the Surrendered Shares. The Committee acting in its absolute discretion shall
determine the form and timing of such payment, and the Committee shall have the
right (1) to take into account whatever factors the Committee deems appropriate
under the circumstances, including any written request made by the Key Employee
or Director and delivered to the Committee (or to its delegate) and (2) to
forfeit a Key Employee’s or Director’s right to payment of cash in lieu of a
fractional share of stock if the Committee deems such forfeiture necessary in
order for the surrender of his or her Option under this §11 to come within the
exemption under Rule 16b-3.     11.4.   Restrictions. Any Option Certificate
which incorporates a provision to allow a Key Employee or Director to surrender
his or her Option in whole or in part also shall incorporate such additional
restrictions, if any, as the Committee deems necessary to satisfy the conditions
to the exemption under Rule 16b-3.

§12. Securities Registration
     Each Option Certificate shall provide that, upon the receipt of shares of
Stock as a result of the surrender or exercise of an Option, the Key Employee or
Director shall, if so requested by Silvergraph, hold such shares of Stock for
investment and not with a view of resale or distribution to the public and, if
so requested by Silvergraph, shall deliver to Silvergraph a written statement
satisfactory to Silvergraph to that effect. Silvergraph shall not have any
obligation to take any action to register the Plan or the issuance of Stock
pursuant to this Plan under the Securities Act of 1933, as amended, or under any
other applicable securities laws or to qualify such Stock for an exemption under
any such laws. Each Option Certificate also shall provide that, if so requested
by Silvergraph, the Key Employee or Director shall make a written representation
to Silvergraph that he or she will not sell or offer to sell any of such Stock
unless a registration statement shall be in effect with respect to such Stock
under the Securities Act of 1933, as amended, and the applicable state
securities laws, or unless he or she shall furnish to Silvergraph an opinion, in
form and substance satisfactory to Silvergraph, of legal counsel acceptable to
Silvergraph, that such registration is not required. Certificates representing
the Stock transferred upon the exercise of an Option under this Plan may at the
discretion of Silvergraph bear a legend to the effect that such Stock has not
been registered under the Securities Act of 1933, as amended, or any applicable
state securities law, and that such Stock may not be sold or offered for sale in
the absence of an effective registration statement as to such Stock under such
act and any applicable state securities law or an opinion, in form and substance
satisfactory to Silvergraph, of legal counsel acceptable to Silvergraph, that
such registration is not required.

6



--------------------------------------------------------------------------------



 



§13. Life Of Plan
     No Option shall be granted under this Plan on or after the earlier of
(1) the tenth anniversary of the effective date of this Plan (as determined
under §4 of this Plan), in which event this Plan shall continue in effect until
all outstanding Options have been surrendered or exercised in full or no longer
are exercisable, or (2) the date on which all of the Stock reserved under §3 of
this Plan has (as a result of the surrender or exercise of Options granted under
this Plan) been issued or no longer is available for use under this Plan, in
which event this Plan also shall terminate on such date.
§14. Adjustment
     The number, kind or class (or any combination thereof) of shares of Stock
reserved under §3 of this Plan, and the number, kind or class (or any
combination thereof) of shares of Stock subject to Options granted under this
Plan and the Option Price of such options shall be adjusted by the Board in an
equitable manner to reflect any change in the capitalization of Silvergraph,
including, but not limited to, such changes as stock dividends or stock splits.
Furthermore, the Board shall have the right to adjust (in a manner which
satisfies the requirements of §424(a) of the Code) the number, kind or class (or
any combination thereof) of shares of Stock reserved under §3 of this Plan, and
the number, kind or class (or any combination thereof) of shares subject to
Options granted under this Plan and the Option Price of such Options in the
event of any corporate transaction described in §424(a) of the Code which
provides for the substitution or assumption of such Option grants in order to
take into account on an equitable basis the effect of such transaction. If any
adjustment under this §14 would create a fractional share of Stock or a right to
acquire a fractional share of Stock, such fractional share shall be disregarded
and the number of shares of Stock reserved under this Plan and the number
subject to any Options granted under this Plan shall be the next lower number of
shares of Stock, rounding all fractions downward. An adjustment made under this
§14 by the Board shall be conclusive and binding on all affected persons and,
further, shall not constitute an increase in “the number of shares reserved
under §3” within the meaning of §16(a) of this Plan.
§15. Sale Or Merger Of Silvergraph; Change In Control

  15.1.   Sale or Merger. If Silvergraph agrees to sell all or substantially all
of its assets for cash or property or for a combination of cash and property or
agrees to any merger, consolidation, reorganization, division or other corporate
transaction in which Stock is converted into another security or into the right
to receive securities or property and such agreement does not provide for the
assumption or substitution of the Options granted under this Plan in accordance
with §14 on a basis that is fair and equitable to holders of such Options as
determined by the Board, each Option granted to a Key Employee or Director at
the direction and discretion of the Board (a) may (subject to such conditions,
if any, as the Board deems appropriate under the circumstances) be cancelled
unilaterally by Silvergraph (i) in exchange for (A) a transfer to such Key
Employee or Director of the number of whole shares of Stock, if any, which he or
she would have received if he or she had the right to surrender his or her
outstanding Option in full under §11 of this Plan and he or she exercised that
right on the date set by the

7



--------------------------------------------------------------------------------



 



      Board exclusively for Stock or (B) the right to exercise his or her
outstanding Option in full on any date before the date as of which the Board
unilaterally cancels such Option in full or, if the exchange described in this
§15.1(i) would result in a violation of §16 of the Exchange Act for a Key
Employee or Director, (ii) may be cancelled unilaterally by Silvergraph after
advance written notice to such Key Employee or Director or (b) may be cancelled
unilaterally by Silvergraph if the Option Price equals or exceeds the Fair
Market Value of a share of Stock on a date set by the Board. The Board may
exercise its discretion to vest an Option in full upon a transaction described
in this §15.1 either at the time the Option is granted (by including such
vesting provision in the Option Certificate given to the affected Key Employee
or Director) or at the time such transaction occurs.     15.2.   Change in
Control. If there is a Change in Control of Silvergraph or a tender or exchange
offer is made for Stock other than by Silvergraph, the Board thereafter shall
have the right to take such action with respect to any unexercised Options
granted to Key Employees or Directors, or all such Options, as the Board deems
appropriate under the circumstances to protect the interest of Silvergraph in
maintaining the integrity of such grants under this Plan, including following
the procedure set forth in §15.1 for a sale or merger of Silvergraph with
respect to such Options. At the time an Option is granted, the Board may, in its
discretion, provide for full vesting of such Option upon a transaction described
in this §15.2 by including such a provision in the Option Certificate given to
the affected Key Employee or Director. The Board shall have the right to take
different action under this §15.2 with respect to different Key Employees,
different Directors or different groups of Key Employees, as the Board deems
appropriate under the circumstances. The Board shall have the right to take
different action under this §15.2 with respect to Key Employees on the one hand
and Directors on the other hand and/or with respect to different Directors or
different groups of Directors, as the Board deems appropriate under the
circumstances.

§16. Amendment Or Termination
     This Plan may be amended by the Board from time to time to the extent that
the Board deems necessary or appropriate; provided, however, no such amendment
shall be made absent the approval of the shareholders of Silvergraph required
under §422 of the Code (a) to increase the number of shares of stock reserved
under §3, or (b) to change the class of employees eligible for Option grants
under §6. Any amendment which specifically applies to NQOs shall not require
shareholder approval unless such approval is necessary to comply with §16 of the
Exchange Act. The Board also may suspend the granting of Options under this Plan
at any time and may terminate this Plan at any time; provided, however, the
Board shall not have the right unilaterally to modify, amend or cancel any
Option granted before such suspension or termination unless (1) the Key Employee
or Director consents in writing to such modification, amendment or cancellation
or (2) there is a dissolution or liquidation of Silvergraph or a transaction
described in §14 or §15 of this Plan.

8



--------------------------------------------------------------------------------



 



§17. Miscellaneous

  17.1.   Shareholder Rights. No Key Employee or Director shall have any rights
as a shareholder of Silvergraph as a result of the grant of an Option under this
Plan or his or her exercise or surrender of such Option pending the actual
delivery of the Stock subject to such Option to such Key Employee or Director.  
  17.2.   No Contract of Employment or Right to Service. The grant of an Option
to a Key Employee or Director under this Plan shall not constitute a contract of
employment or a right to continue to serve on the Board and shall not confer on
a Key Employee or Director any rights upon his or her termination of employment
or service in addition to those rights, if any, expressly set forth in the
Option Certificate, which evidences his or her Option.     17.3.   Withholding.
The exercise or surrender of any Option granted under this Plan shall constitute
a Key Employee’s or Director’s full and complete consent to whatever action the
Board or the Committee, as applicable, deems necessary to satisfy the federal
and state tax withholding requirements, if any, which the Board or the
Committee, as applicable, in its discretion deems applicable to such exercise or
surrender. The Board or the Committee, as applicable, also shall have the right
to provide in an Option Certificate that a Key Employee or Director may elect to
satisfy federal and state tax withholding requirements through a reduction in
the number of shares of Stock actually transferred to him or to her under this
Plan, and if the Key Employee or Director is subject to the reporting
requirements under §16 of the Exchange Act, any such election shall be effected
so as to satisfy the conditions to the exemption under Rule 16b-3.     17.4.  
Construction. This Plan shall be construed under the laws of the State of
Nevada.     17.5.   Other Conditions. Each Option Certificate may require that a
Key Employee or Director (as a condition to the exercise of an Option) enter
into any agreement or make such representations prepared by Silvergraph,
including any agreement which restricts the transfer of Stock acquired pursuant
to the exercise of an Option or provides for the repurchase of such Stock by
Silvergraph under certain circumstances.

9